PER CURIAM.
Barbarino, a longshoreman, filed his libel against Stanhope Steamship Company, Ltd., to recover damages for personal injuries sustained while working on the respondent’s vessel. The respondent impleaded the libellant’s employer, Northern Dock Company. After a trial the court announced its decision, awarding the libellant damages in the amount of $12,000 and dismissing the respondent’s petition against the impleaded respondent. Upon a motion by the libellant for a reconsideration of the amount of damages, the court ordered a new trial of the issues between the libellant and the respondent only. This order was entered December 8, 1944. The respondent moved for a reconsideration of *55this order. Its motion was denied January 23, 1945 and on January 29th it appealed from both orders.
The court lacks jurisdiction to review these orders. Only final orders are appealable under 28 U.S.C.A. § 225 and only interlocutory decrees “determining the rights and liabilities of the parties” under 28 U.S.C.A. § 227. Obviously the granting of a new trial was neither a final order nor an interlocutory decree which determines any rights and liabilities between the libellant and respondent. See Fairmount Glass Works v. Cub Fork Coal Co., 287 U.S. 474, 481, 53 S.Ct. 252, 77 L.Ed. 439; France & Canada S. S. Co. v. French Republic, 2 Cir., 285 F. 290, 294, certiorari denied 261 U.S. 615, 43 S.Ct. 361, 67 L.Ed. 828; The Maria, 2 Cir., 67 F.2d 571; The Natchez, 5 Cir., 78 F. 183. A fortiori the order denying the respondent’s motion for a rehearing is not reviewable. Conboy v. First Nat. Bank, 203 U.S. 141, 145, 27 S.Ct. 50, 51 L.Ed. 128; Pfister v. Northern Ill. Finance Corporation, 317 U.S, 144, 149-150, 63 S.Ct. 133, 87 L.Ed. 146.
Appeals dismissed.